Case 18-03008-btf    Doc 41     Filed 08/16/19 Entered 08/16/19 08:55:27     Desc Main
                                Document     Page 1 of 12



               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF MISSOURI

 IN RE:                                    )
                                           )          Case No. 17-30495-btf7
 GEORGE WILLIAM LOLLEY, JR.,               )
 and                                       )          Chapter 7
 ANNABELLE I. LOLLEY,                      )
                                           )
                     Debtors.              )
                                           )
                                           )
 NORMAN ROUSE,                             )
                                           )
                     Plaintiff,            )          Adv. No. 18-03008
                                           )
 vs.                                       )
                                           )
 U.S. BANK, NATIONAL                       )
 ASSOCIATION,                              )
                                           )
                     Defendant.            )

           MEMORANDUM OPINION AND ORDER GRANTING
        DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
       DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Chapter 7 Trustee Norman Rouse is seeking to exercise his strongarm

powers under 11 U.S.C. §§ 544(a)(1) and (3) to avoid Defendant U.S. Bank, National

Association’s future advance deed of trust against the home of Debtors George and

Annabelle Lolley because the deed of trust contains a scrivener’s error in its face

amount. U.S. Bank argues the trustee cannot avoid its lien because the deed of trust

correctly describes the home and is recorded properly. Before the court are both

parties’ motions for summary judgment.

       The court has reviewed and considered the parties’ filings and arguments and

is ready to rule. The court issues this ruling in accordance with Rule 56 of the Federal
Case 18-03008-btf    Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27       Desc Main
                              Document     Page 2 of 12



Rules of Civil Procedure, which applies to this matter under Rule 7056 of the Federal

Rules of Bankruptcy Procedure.

      For the following reasons, the court concludes the deed of trust is valid and not

avoidable by the trustee. Consequently, the court GRANTS U.S. Bank’s motion for

summary judgment and DENIES the trustee’s motion for summary judgment.

                     JURISDICTION & BURDEN OF PROOF

      The court has jurisdiction over this matter under 28 U.S.C. §§ 1334(b) and

157(a) and (b).     This matter is a statutorily core proceeding under 28 U.S.C.

§ 157(b)(2)(K) and is constitutionally core. The court, therefore, has authority to hear

this matter and make a final determination. No party has contested the court’s

jurisdiction or its authority to make final determinations.

      The trustee bears the burden of proving the imperfection or invalidity of U.S.

Bank’s lien. Citizens State Bank of Nev., Mo. v. Davison (In re Davison), 738 F.2d

931, 936 (8th Cir. 1984) (citation omitted).

                      SUMMARY JUDGMENT STANDARD

      Rule 56(a) provides, “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When the court has

cross-motions for summary judgment before it, the court should review each motion

“in its own right, with each side ‘entitled to the benefit of all inferences favorable to

[it] which might reasonably be drawn from the record.’” Visual Dynamics, LLC v.




                                           2
Case 18-03008-btf    Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27       Desc Main
                              Document     Page 3 of 12



Chaos Software Ltd., 309 F. Supp. 3d 609, 616 (W.D. Ark. 2018) (quoting Wermager

v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th Cir. 1983)).

      On each motion, the movant bears the burden of showing that there is no

genuine dispute of any material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

256 (1986). If the movant meets its burden, the nonmovant must set forth specific

facts showing a genuine dispute of material fact for trial. Dico, Inc. v. Amoco Oil Co.,

340 F.3d 525, 529 (8th Cir. 2003) (citation omitted). The nonmovant’s burden is not

high—it only needs to bring forward some evidence that might lead the trier of fact

to return a judgment in its favor should the case go to trial. Anderson, 477 U.S at

256–57. However, the nonmovant cannot prevail by merely relying on its pleadings

and must present more than a scintilla of evidence to establish a genuine issue for

trial. See Dico, 340 F.3d at 529.

      When considering each motion for summary judgment, the court must view the

facts in the light most favorable to the nonmovant and draw all reasonable inferences

from the nonmovant’s evidence in favor of the nonmovant. Anderson, 477 U.S. at 255

(citation omitted); U.S. Commodity Futures Trading Comm’n v. Kratville, 796 F.3d

873, 891 (8th Cir. 2015) (citation omitted). The court may not weigh evidence, make

credibility determinations, or attempt to determine the truth of any factual dispute;

rather, the court may only determine whether there is a genuine dispute of any

material fact for trial. Williams v. Marlar (In re Marlar), 252 B.R. 743, 750 (B.A.P.

8th Cir. 2000) (citation omitted).




                                           3
Case 18-03008-btf     Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27      Desc Main
                               Document     Page 4 of 12



                             UNCONTROVERTED FACTS

       The parties do not dispute the material facts in this matter, which are simple.

Mr. Lolley borrowed $110,000 from U.S. Bank in 2013 to pay a prior mortgage loan,

two credit card balances, and medical expenses. Mr. and Mrs. Lolley granted U.S.

Bank a lien against their home to secure the repayment of the loan. For reasons

unknown and unexplained, though the loan was a single-advance loan, U.S. Bank

used a form deed of trust titled “Deed of Trust (With Future Advance Clause).” U.S.

Bank’s future advance deed of trust explicitly states it “is governed by Mo. Rev. Stat.

§ 443.055 and the laws of the jurisdiction under which the Lender is located, except

to the extent otherwise required by the laws of the jurisdiction where [the home] is

located (i.e., Missouri).”

       The deed of trust was recorded properly with the Vernon County, Missouri

Recorder of Deeds in 2013 and accurately describes the real estate in question. But

through a scrivener’s error, instead of stating that it secures the repayment of

$110,000, the deed of trust states that it secures a total principal amount not to

exceed approximately $20.1 trillion. The precise amount of the maximum principal

obligation set forth in the deed of trust is $20,131,301,052,430.00 (the “face amount”).

       The parties agree that the face amount corresponds to the loan reference

number that U.S. Bank used for this loan—20131301052430. U.S. Bank hired a third

party, Southwest Financial Services, Ltd., to prepare the loan documents. The theory

is that Southwest erroneously entered the loan reference number as the principal

amount of the loan and that the software system converted that loan reference



                                           4
Case 18-03008-btf    Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27      Desc Main
                              Document     Page 5 of 12



number to a dollars and cents figure preceded by a U.S. dollar sign followed by a

decimal point and two zeros. The Lolleys did not notice this mistake when they

initialed and signed the deed of trust.

      The trustee admits that the deed of trust accurately describes the real estate,

that U.S. Bank validly recorded its deed of trust, and that the deed of trust is in the

home’s chain of title. U.S. Bank did not advance additional funds to Mr. Lolley

beyond the original $110,000 it initially loaned him.

      Several years later, the Lolleys filed their voluntary Chapter 7 bankruptcy

petition, and Mr. Lolley reaffirmed the note he executed with U.S. Bank. The Lolleys

then received a discharge.

      The trustee filed this adversary proceeding to avoid U.S. Bank’s deed of trust.

In response, U.S. Bank filed an answer and a “Motion for Judgment on the

Pleadings,” which the court treated as a motion for summary judgment pursuant to

Rule 12(d) because it raised matters outside the pleadings. The trustee filed a motion

for summary judgment, to which U.S. Bank filed a response.           The Lolleys also

intervened in this adversary proceeding, and their counsel participated in the court’s

hearing on the cross-motions for summary judgment.

                                   DISCUSSION

      The trustee argues he may exercise his strongarm powers under 11 U.S.C.

§ 544(a) to avoid U.S. Bank’s lien because the deed of trust does not comply with all

the requirements of Mo. Rev. Stat. § 443.055.2. Specifically, the trustee contends

that the deed of trust does not list the correct face amount because it states Mr.



                                          5
Case 18-03008-btf     Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27       Desc Main
                               Document     Page 6 of 12



Lolley’s loan reference number and, therefore, cannot qualify as a “security

instrument” under the statute and is invalid. In response, U.S. Bank argues the face

amount listed in the deed of trust is sufficient under § 443.055.2. Alternatively, U.S.

Bank contends the trustee cannot exercise his strongarm powers because the deed of

trust is otherwise valid and perfected under other Missouri law, and the trustee has

constructive notice of its lien under Missouri law.

      The Bankruptcy Code provides the trustee with strongarm powers to avoid

unperfected liens and security interests. Section 544(a) provides:

      (a) The trustee shall have, as of the commencement of the case, and
          without regard to any knowledge of the trustee or of any creditor, the
          rights and powers of, or may avoid any transfer of property of the
          debtor or any obligation incurred by the debtor that is voidable by—
          (1) a creditor that extends credit to the debtor at the time of the
              commencement of the case, and that obtains, at such time and
              with respect to such credit, a judicial lien on all property on which
              a creditor on a simple contract could have obtained such a judicial
              lien, whether or not such a creditor exists;
          (2) a creditor that extends credit to the debtor at the time of the
              commencement of the case, and obtains, at such time and with
              respect to such credit, an execution against the debtor that is
              returned unsatisfied at such time, whether or not such a creditor
              exists; or
          (3) a bona fide purchaser of real property, other than fixtures, from
              the debtor, against whom applicable law permits such transfer to
              be perfected, that obtains the status of a bona fide purchaser and
              has perfected such transfer at the time of the commencement of
              the case, whether or not such a purchaser exists.

11 U.S.C. § 544(a).

      While the trustee’s complaint alleges he may avoid U.S. Bank’s lien under

§§ 544(a)(1), (2), and (3), he only cites authority supporting his ability to exercise his




                                            6
Case 18-03008-btf    Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27      Desc Main
                              Document     Page 7 of 12



strongarm powers under §§ 544(a)(1) and (3), not § 544(a)(2). Therefore, the court

analyzes the trustee’s strongarm powers under §§ 544(a)(1) and (3).

      For the reasons described below, the court declines to address whether the deed

of trust complies with Mo. Rev. Stat. § 443.055 because it determines the deed of trust

is otherwise valid and enforceable under Missouri law, and the trustee has

constructive notice of U.S. Bank’s lien. Therefore, the trustee cannot exercise his

strongarm powers under §§ 544(a)(1) or (3).

      A.     Validity of the Deed of Trust

      In Missouri, a lender with a deed of trust securing its claim perfects its lien by

recording its deed of trust with the recorder of deeds in the county where the property

is located. Mo. Rev. Stat. § 442.380. If the deed of trust contains a valid legal

description of the encumbered property, identifies the obligation it is intended to

secure, and is recorded properly, the lender’s lien generally will be perfected at the

time of recording and that perfection determines the lender’s “place in line” vis-à-vis

others with an interest in the property. See § 442.390; In re Duncan, 116 B.R. 146,

148 (Bankr. W.D. Mo. 1990).

      A lender with a future advance deed of trust may avail itself of additional

protections by complying with Mo. Rev. Stat. § 443.055. Those additional protections

include priority status relating back to the recording date for future advances and

elimination of the distinction of optional versus obligatory future advances for

priority purposes that Missouri law otherwise imposes.        §§ 443.055.2, 443.055.5.

Additionally, if a future advance deed of trust purports to be governed by § 443.055

but fails to comply with its requirements, the statute contains a “savings clause” that
                                          7
Case 18-03008-btf    Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27       Desc Main
                              Document     Page 8 of 12



provides the deed of trust “shall be governed as otherwise provided by the laws of

[Missouri] without reference to this section.” § 443.055.10; Bank of Urbana v. Wright,

880 S.W.2d 921, 924 (Mo. Ct. App. 1994) (describing the early evolution of § 443.055

and concluding other Missouri law governs a deed of trust that does not comply with

§ 443.055). Therefore, most lenders holding a future advance deed of trust likely view

compliance with § 443.055 as advantageous if they want to preserve their priority

date for any additional funds they may lend after initially recording the deed of trust.

      The court begins with the premise that “Missouri courts are reluctant to

invalidate a deed of trust simply because of a scrivener’s error.” Gresham v. America’s

Servicing Co. (In re Gresham), 373 B.R. 914, 921 (Bankr. W.D. Mo. 2007).             In

determining whether the trustee may use his strongarm powers to avoid U.S. Bank’s

lien, the court declines to consider whether the deed of trust complies with § 443.055

for two reasons. First, U.S. Bank never intended to, and did not, make any future

advances to Mr. Lolley; so, the additional protections of § 443.055 are irrelevant to

this dispute. Second, and more importantly, even if the deed of trust fails to comply

with all the requirements of § 443.055, the statute’s savings clause permits a

purported future advance deed of trust to still be valid apart from the statute, and

the court determines the deed of trust is otherwise valid under Missouri law to secure

the single advance U.S. Bank made to Mr. Lolley.

      The parties concede that the deed of trust was executed and recorded properly

and correctly describes the home. The only issue regarding the deed of trust’s validity

is the face amount. Additionally, no party has cited any Missouri law that requires



                                           8
Case 18-03008-btf    Doc 41   Filed 08/16/19 Entered 08/16/19 08:55:27      Desc Main
                              Document     Page 9 of 12



a deed of trust to state the current outstanding amount secured by the deed of trust.

In fact, while Missouri law requires a deed of trust to identify the obligation it is

intended to secure, literal exactness is not required when describing the underlying

obligation. In re Duncan, 116 B.R. at 148. And a deed of trust may be valid even

though the secured amount is omitted. Williams v. Moniteau Nat’l Bank, 72 Mo. 292,

294–96 (1880).

      Here, the deed of trust references Mr. Lolley’s promissory note to U.S. Bank,

providing both the date the note was executed and the maturity date. While the face

amount is incorrect, the deed of trust is still otherwise valid under Missouri law

because it identifies the obligation the deed of trust secures. Additionally, under

Williams, the deed of trust would still be valid and unavoidable even if the face

amount were omitted. Common sense further suggests that the dollar amount set

forth as the secured amount, while accurate when the deed of trust is executed and

recorded, likely will not be the precise amount outstanding and secured by the deed

of trust at any given time after recording. Therefore, the court determines the deed

of trust is valid under Missouri law apart from § 443.055, and the trustee may not

exercise his strongarm powers to avoid U.S. Bank’s lien.

      B.     Trustee’s Constructive Notice of U.S. Bank’s Deed of Trust
             Under Missouri Law

      The trustee’s constructive notice of U.S. Bank’s lien further prevents the

trustee from exercising his strongarm powers under §§ 544(a)(1) or (3). While a

trustee may exercise his strongarm powers under §§ 544(a)(1) and (3) as a

hypothetical judicial lien creditor or bona fide purchaser of real property to avoid an


                                          9
Case 18-03008-btf    Doc 41    Filed 08/16/19 Entered 08/16/19 08:55:27      Desc Main
                              Document      Page 10 of 12



unperfected lien, the trustee may not use these strongarm powers if the trustee has

constructive notice of the deed of trust. United States v. Farrell (In re Fluge), 57 B.R.

451, 456 (Bankr. D.N.D. 1985) (addressing § 544(a)(1)); Strauss v. Ameriquest Mortg.,

Co. (In re Clement), 2007 WL 1289892, at *3 (Bankr. W.D. Mo. Apr. 27, 2007)

(addressing § 544(a)(3)).

      Any “constructive notice imposed by state law will destroy the trustee’s

avoiding powers under section 544(a)(1).” In re Fluge, 57 B.R. at 456. Similarly,

under § 544(a)(3), “a trustee is still bound by the state law regarding recordation and

constructive notice, as well as other state law limitations upon bona fide third party

purchaser status”; a trustee’s actual knowledge is irrelevant. In re Gresham, 373 B.R.

at 921 (citation omitted). Therefore, the court must determine whether the trustee

had constructive notice of U.S. Bank’s lien under Missouri law.

      Missouri law recognizes two types of constructive notice: (1) record notice and

(2) inquiry notice. Because the court determines the trustee had record notice, it does

not consider whether the trustee had inquiry notice.

      Record notice emanates from case law and statute. In Missouri, “a purchaser

is charged with constructive notice of everything in prior recorded deeds, which go to

make up the chain of title under which he holds.” Iowa-Mo. Realty Co., Inc. v. U.S.

Small Bus. Admin. (In re Iowa–Mo. Realty Co., Inc.), 86 B.R. 617, 620 (Bankr. W.D.

Mo. 1988) (citing Black v. Banks, 37 S.W.2d 594, 598 (Mo. 1931)). Section 442.390

also provides:

      Every such instrument in writing, certified and recorded in the manner
      herein prescribed, shall, from time of filing the same with the recorder

                                           10
Case 18-03008-btf      Doc 41    Filed 08/16/19 Entered 08/16/19 08:55:27   Desc Main
                                Document      Page 11 of 12



      for record, impart notice to all persons of the contents thereof and all
      subsequent purchasers and mortgagees shall be deemed, in law and
      equity, to purchase with notice.

Mo. Rev. Stat. § 442.390.

      Here, the trustee cannot avoid U.S. Bank’s lien because he has record notice of

the deed of trust. The trustee concedes the deed of trust was properly recorded and

was part of the chain of title for the home. Therefore, the trustee had record notice

and is charged with constructive notice of U.S. Bank’s lien, preventing him from

exercising his strongarm powers under 11 U.S.C. §§ 544(a)(1) and (a)(3).

      Moreover, a scrivener’s error in a deed of trust relating to the amount of debt

secured does not negate a trustee’s constructive notice. In Tobin v. Kampe, the Eighth

Circuit held that a trustee could not avoid a mortgage that incorrectly described the

amount owed. 132 F.2d 64, 65–66 (8th Cir. 1942). “[I]n the absence of fraud, if a

misdescription of the indebtedness secured has caused no actual prejudice, the

validity of the instrument as against those having notice, or being charged with

notice, will not be affected by the fact that the indebtedness was not correctly

described.” Id. For example, in In re Duncan, a trustee could not exercise his

strongarm powers because he had constructive notice of a deed of trust even though

the deed of trust did not include the amount of the debt, and only described the date

the note was executed, making general reference to the promissory note as the proper

source for information about the debt. 116 B.R. 146, 148–49 (Bankr. W.D. Mo. 1990)

(citing Williams v. Moniteau Nat’l Bank, 72 Mo. 292, 295 (1880); Aull v. Lee, 61 Mo.

160, 165–66 (1875)).



                                           11
Case 18-03008-btf    Doc 41    Filed 08/16/19 Entered 08/16/19 08:55:27    Desc Main
                              Document      Page 12 of 12



      Here, the incorrect face amount in the deed of trust does not allow the trustee

to exercise his strongarm powers. Under Tobin, the misdescription of the amount of

the indebtedness did not cause the trustee any actual prejudice, and the trustee did

not establish the presence of fraud. Similarly, as in Duncan, the deed of trust is not

avoidable because it generally identifies the promissory note from Mr. Lolley to U.S.

Bank, stating the date it was executed and its maturity date. Therefore, because the

trustee had constructive notice of U.S. Bank’s interest, he cannot exercise his

strongarm powers under §§ 544(a)(1) or (3) as a hypothetical judgment lien creditor

or a bona fide purchaser of real property to avoid U.S. Bank’s lien.

                                   CONCLUSION

      For the reasons above, the court determines that there is no genuine dispute

of material fact and that U.S. Bank is entitled to judgment as a matter of law. The

court, therefore, GRANTS U.S. Bank’s motion for summary judgment and DENIES

the trustee’s motion for summary judgment. The court will issue a separate judgment

on the docket consistent with this order.


Dated: 8/16/2019                        /s/ Brian T. Fenimore___________________
                                        UNITED STATES BANKRUPTCY JUDGE




                                            12
